Exhibit 10.10

 

Summary of SAFLINK Corporation Non-Employee Director Compensation

 

--------------------------------------------------------------------------------

 

Our board of directors, after consultation with an independent compensation
consulting firm and based on competitive data and the analysis of the
consultation firm, determined the cash and equity compensation structure as set
forth below to be paid to members of the board of directors and committees of
the board of directors who are not employees, effective as of March 29, 2005:

 

  •   each non-employee director receives an annual retainer of $25,000; each
member of the audit committee, the compensation committee, and the nominating
and corporate governance committee receives an additional annual retainer of
$15,000; and the chairpersons of the audit committee, the compensation
committee, and the nominating and corporate governance committee each receives
an additional annual retainer of $20,000;

 

  •   each non-employee director receives an additional fee of $500 per board
and committee meeting attended (whether in person or telephonically), except
that no meeting fee will be paid for the first four meetings (board meetings or
committee meetings) attended by such director; and each such director shall be
reimbursed for reasonable out-of-pocket expenses incurred in connection with
attendance at board and committee meetings; and

 

  •   each new non-employee director receives an initial stock option grant for
40,000 shares upon commencement of service on the board; and each continuing
non-employee director receives an annual stock option grant for 40,000 shares on
the date of the annual stockholder meeting; with all such option grants becoming
exercisable in twelve equal monthly installments following the date of grant if
such person is still serving as a director at such time.